DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2021 has been entered.
Claim Objections
Claim 2 is objected to because of the following informalities: “the tool body” in line 8 and lines 8-9 (three instances) should be amended to -the elongated tool body-.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, claims 27 and 29 recite “leaving vasculature in the lesion intact” which represents new matter because it is not described in the specification in such a way to convey that the inventor or a joint inventor had possession of the claimed invention. Page 25, lines 14-15 of the instant application as filed states that “Apoptosis, which leaves cells intact”, however this fails to provide sufficient specificity to provide support for “leaving vasculature in the lesion intact” as claimed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claim recites the limitation “a needle configured to deliver the composition to the tumor” which renders the claim indefinite because it is unclear whether this is different or the same as the previously recited “composition administration system” of claim 2 since they both are claimed as administering/delivering the composition. For purposes of examination, the needle will be treated as comprising the “composition administration system”.
Regarding claim 30, the claim is indefinite because it is unclear how the claim further limits the claim for which it is dependent upon.
Claim 8 is rejected as being dependent upon an indefinite base claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In the instant case, claim 30 fails to further limit the .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 4-5, 7, 10-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rubinsky et al. (US 20140088578) (“Rubinsky”) in view of Long et al. (US 20110160514) (“Long”) (Cited in IDS), as evidenced by Har-Noy (US 20130189301).
Regarding claims 2 and 7, Rubinsky teaches a system for treating a tumor in a patient (see Figs. 1 and 6-7D), the system comprising; a cryotherapy tool (see Figs. 1 and 6, see also [0088]) configured to ablate the tumor, thereby creating an RF-EMB type lesion in the tumor (since the cryotherapy probe as shown in Rubinsky can reasonably transfer this type of energy to create the claimed lesion due to its conductive elements, the cryotherapy tool of Rubinsky is considered capable of the claimed functionality), the cryotherapy tool comprising: an elongated tool body (as shown in Figs. 1 and 6) having a first end insertable into the tumor (as shown in Fig. 6, see “prostate cancer cells” ; [0073] and [0097]) and a second end (as shown in Figs. 1 and 6); a supply channel (26/126) defined along a length of the tool body from the second end of the elongated tool body to the first end of the elongated tool body (as shown in 
Har-Noy teaches a method for treating target tissue comprising inducing in situ necrosis or apoptosis in a tumor or pathogen infected lesion via cryotherapy or irreversible electroporation for the purpose of releasing intracellular components and antigens from the ablated cells (see [0017] and [0048]-[0051]). Therefore, this provides evidence that the cryotherapy and irreversible electroporation as taught by Rubinsky inherently causes the release of intracellular components and antigens (see Har-Noy: [0017] and [0048]-[0051]). It is further noted that the irreversible electroporation of Rubinsky meets the definition of an “RF-EMB” type ablation provided by Applicant’s own Specification since the irreversible electroporation of Rubinsky at least destroys the integrity of cellular membranes (see instant Specification as filed, pg. 8, lines 24-31). However, Rubinsky fails to a composition administration system/needle configured to administer a composition as claimed.
Long teaches a combination device for ablation of tissue (see Figs. 17 and 18) 
It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. See MPEP 2114(II). As a result of the combination, the composition administration system provided is regarded as capable of administering the claimed composition intratumorally by virtue of its construction as a needle. 
Regarding claim 4, Rubinsky further teaches wherein the controller is configured to control the supply of fluid to apply a freeze portion of the freeze-thaw cycle for at least 30 seconds (see “duration of freezing was 90 seconds”, [0115]).
Regarding claim 5, Rubinsky further teaches wherein the controller is configured to control the supply of fluid to apply a freeze portion of the freeze-thaw cycle at a temperature between approximately -300 °C and -196 °C (see [0092]).
Regarding claim 10, Rubinsky further teaches wherein the controller is configured to control a temperature at the cooling head (see [0093]-[0094]).
Regarding claim 11, Rubinsky further teaches wherein the cryotherapy tool comprises an electrode (see active portion 124, Fig. 6) configured to be electrically connected to a pulse generator (104).
Regarding claim 12, Rubinsky further teaches wherein the controller is configured to control the pulse generator to apply a voltage to the electrode, the voltage causing generation of an electric field sufficient to cause electric membrane breakdown of the cell membranes of at least some of the cells of the tumor (see [0093]-[0094], see also [0027]).
Regarding claim 15, Rubinsky further teaches the cryotherapy tool comprising thermal insulation disposed along at least a portion of the length of the tool body (see thermally and electrically insulated sleeve 128; [0083], Fig. 6).
Regarding claim 16, Rubinsky further teaches wherein a return channel is defined along the length of the tool body from the cooling head to the second end (see gas N2 paths, Figs. 1 and 6), the return channel being fluidically connected to the cooling head (as shown in Figs. 1 and 6), and wherein the second end of the tool body is configured to fluidically connect the fluid source to the return channel (as shown in Figs. 1 and 6, since the entire internal structure of the probe is fluidically connected to 102).

Claims 8, 17, 19-20, 22-25, 28 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Rubinsky in view of Long, and in further view of Zhou et al. (US 20170020931) (“Zhou”), as evidenced by Har-Noy and Davalos et al. (US 20100030211) (“Davalos”).
Regarding claim 9, Rubinsky in view of Long teaches all the limitations of claim 7 for which claim 8 is dependent upon, however Rubinsky in view of Long fails to teach wherein the controller is configured to control administration of the claimed composition to the tumor as required by claim 8.
Zhou teaches the intratumorally administration (see “intratumorally”, [0060]) of a combination of anti-CTLA-4 and anti-PD-1 antibodies (see [0025], see also [0062]) and further combining the antibodies with immunostimulatory cytokines such as GM-CSF, Interleukin-12 (IL-12), and IL-15 (see [0059]) in a therapeutically effective dosage (see [0062], [0095]), the composition being formulated in physiologically compatible buffers, such as Hank's solution, Ringer's solution, or physiologically buffered saline (see [0071]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the immunologic response enhancing drug and controller as taught by Rubinsky in view of Long to be a combination of two immune checkpoint inhibitors and at least one cytokine at therapeutically effective amounts in a pharmaceutically acceptable carrier, wherein the at least two checkpoint inhibitors are a CTLA-4 inhibitor and a PD-1 inhibitor, and wherein the cytokine is GM-CSF delivered intratumorally, wherein the controller controls the administration of the composition in light of Zhou, the motivation being to further enhance the anticancer immune system response to result in better outcomes than using either of the antibodies alone to cure metastatic cancers (see [0023]).
Regarding claim 17, Rubinsky in view of Long and Zhou teaches substantially 
Regarding claims 19-20 and 23-25, Rubinsky in view of Long and Zhou teaches substantially similar limitations as discussed above in the rejection of claims 4, 10-12 and 16.
Regarding claim 22, Rubinsky teaches applying a passive thaw process (see “tissue induced thawing”, [0118]; see also [0115] for correlation to Figs. 6 and 7).
Regarding claims 27 and 29, Rubinsky in view of Long and Zhou further teaches wherein ablating the tumor to create an RF-EMB type lesion in the tumor comprises leaving vasculature in the lesion intact (since the combination of references uses irreversible electroporation, which preserves ECM and blood vessels, as evidenced by Davalos [0009]).
Regarding claims 28, 30 and 32, Rubinsky in view of Long and Zhou teaches substantially similar limitations as discussed above in the rejection of claims 2, 4, 8 and 12.
Regarding claim 31, Rubinsky in view of Long and Zhou teaches the limitations of claim 28, with Rubinsky further teaching applying a series of electrical pulses (see Rubinsky, [0092]), however Rubinsky fails to teach applying a series of bipolar pulses. 
Long further teaches that have unipolar as well as bipolar pulses been shown to cause cell necrosis by immediately destroying the cell plasma membrane as well as triggering cell apoptosis during irreversible electroporation, in bipolar mode, the device using first and second oppositely charged electrodes (see [0060] and [0085]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the pulses of Rubinsky to be bipolar in light of Long, the .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rubinsky in view of Long, Zhou, and in further view of Baust et al. (US 20140350537) (“Baust”), as evidenced by Har-Noy and Davalos.
Regarding claim 21, Rubinsky in view of Long, and Zhou teaches all the limitations of claim 17 for which claim 21 is dependent upon, however Rubinsky in view of Long and Zhou fails to teach wherein the cryotherapy treatment comprises an active thaw process.
Baust teaches a cryotherapy system (see Figs. 1-3) wherein the cryotherapy includes warming the probe for a thawing cycle using a coiled resistive wire (20, Fig. 3) to thaw the ice ball formed around the shaft of the device (see [0034]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the cryotherapy as taught by Rubinsky in view of Long and Zhou with an active thawing process as taught by Baust, the motivation being to assist in the thawing of the ice ball during the freeze/thaw cycle or to assist in removal of the device from the patient (see Baust: [0034]).
Response to Arguments
Applicant's arguments filed 16 February 2021 with regard to the prior art rejections have been fully considered but they are not persuasive.
Regarding Applicant’s remarks directed to Rubinsky in view of Zhou failing to teach intratumorally administering the claimed composition (see Remarks pg. 9), the Examiner respectfully disagrees. The Examiner contends that Zhou provides a direct suggestion for providing such a composition in the claimed manner since paragraph [0060] of Zhou states “at least one member of the group consisting of a bacterium, bacterial product, and an immunoregulatory entity is administered intravenously or intratumorally. In other embodiments, at least one antibody is administered by at least one method selected from the group consisting of intravenously, intramuscularly, subcutaneously, and intratumorally”.
Regarding Applicant’s arguments directed to unexpected improvements provided by the combination of claim elements (see Remarks pgs. 9-10 and 14), the Examiner respectfully disagrees. The Examiner contends that since Applicant’s arguments are conclusory and do not demonstrate that the argued claim features would have provided unexpected results to one of ordinary skill in the art because Applicant has not provided any evidence to demonstrate what would have been expected from one of ordinary skill in the art or a comparison between the expected and actual results. The sections as cited by Applicant merely demonstrate results from the claimed elements and do not provide any comparison to what would have been expected by one of ordinary skill in the art.
Applicant's argument that Rubinsky in view of Har-Noy fails to teach applying exactly one freeze-thaw cycle (see Remarks pgs. 10-11) is believed to be rendered moot by the new grounds of rejection above. The Examiner additionally contends that the evidentiary teachings relied upon in Har-Noy are general to cryogenic ablation and 
Regarding Applicant’s argument directed to Rubinsky failing to provide for creation of an RF-EMB type tumor (see Remarks pg. 13), the Examiner respectfully disagrees. The Examiner contends that the irreversible electroporation as used by Rubinsky meets the definition of an “RF-EMB” type ablation provided by Applicant’s own Specification since the irreversible electroporation of Rubinsky at least destroys the integrity of cellular membranes (see instant Specification as filed, pg. 8, lines 24-31).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794